In a condemnation proceeding, the defendants Baldwin appeal from a final order and judgment (one paper) of the Supreme Court, Orange County, dated July 11, 1978, which, after a nonjury trial, inter alia, fixed the compensation for the taking. Final order and judgment, modified, on the law, by adding a provision thereto awarding costs in the Supreme Court to the appellants, with costs to the respondent on this appeal. Trial Term erred only in not awarding costs to the appellants, pursuant to subdivision 2 of section 16 of the Condemnation Law, since no offer of compensation was made by respondent to the appellants prior to initiation of the condemnation proceeding. Mollen, P. J., Suozzi, O’Connor and Mangano, JJ., concur.